Title: To James Madison from Samuel Stanhope Smith, 23 October 1809
From: Smith, Samuel Stanhope
To: Madison, James


Dr Sir,
Capitol Hill Octr. 23d. [1809]
Permit me to represent to you that at the first organization of the New Orleans territory, my son, at the particular invitation of two Judges, left the city of New York for that territory, under the assurance of being appointed clerk of the supreme court; those gentlemen believing it part of their powers to make the appointment. The governour after a considerable time, perceiving the office to be lucrative, desired it for one of his relations, & required my son to deliver the papers of the office to the new clerk. He refused, & brought the case before the court, who, at two solemn hearings at considerable intervals, confirmed him in an appointment for which he had left his first residence, & his friends, believing it would be permanent during his good behaviour. Young Mr Claibourne despairing of the office, left the territory. But the governour now considering it as a dispute of power between himself & the court, waited an appointment of a new judge, when renewing his attempt in favour of another person, he obtained the voice of a majority of the court, determining the power to be vested in the governour.
I have thought it proper to put you in possession of these circumstances, not with any view to remonstrate against any exercise of the governour’s power, in whatever way he has exercised it, but as introductory to a farther representation which I request permission to make.
The confidence of my son in the perman[en]ce of his office, the profits of which satisfied his desires, induced him, in a great degree, to relinquish that attention, which I could have wished he had still paid to the practice of his profession. He is now therefore to commence it anew; & consequently, under some disadvantages in the beginning. That he may not be obliged to depart too far from that stile of living, not extravagant, I believe, but such as his situation at that time seemed to justify, if not to require, it would be peculiarly gratifying to me, since he has removed so far from my assistance, & protection, if he could, without injury to others, receive some appointment in that country, not interfering with his professional duties, which would promote his interests there.
I shall do myself the honor of calling to take my leave of you & Mrs. Madison, but do not solicit any answer personally to this application. I have simply made this short statement, & suggested the request founded upon it, & desire to leave it entirely to your own convenience, to the particular views of government, & the occurrence of events, when, & how far, you may think it proper to comply with it. And I am ever, with the greatest regard, & the most sincere respect, Yr. Mo. obdt. & Mo. hble. servt
Saml S Smith.
